Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 25 August 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith




Dear Madam
Washington 25 August 1818


Tomorrow we leave this place with the intention of visiting you in Boston if nothing should intervene and force us back again to Washington. We shall be in Boston the latter end of the next week as we propose to leave Philadelphia on Monday Morning—Our visit will necessarily be short Mr. A—— being obliged to return the beginning of next Month—we therefore wish to be as short a time on the road as possible—I fear my dear Madam your family is now so large it will be difficult for you to accommodate us If it should be the least inconvenient and Mrs. Black can take us we will remain there during our stay—
We are all well and the bustle of a Ball this evening and our departure tomorrow will plead my excuse for the shortness of this epistle. from your affecte. daughter


L. C. A.




